UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4358


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LIONEL ROJAS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:17-cr-01167-BHH-1)


Submitted: November 21, 2019                                 Decided: December 6, 2019


Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Daniel Josev Brewer,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lionel Rojas pled guilty to conspiracy to possess with intent to distribute

methamphetamine, 21 U.S.C. §§ 841(a)(1), 846 (2012) (Count 1), and possession of a

firearm during a drug trafficking crime, 18 U.S.C. § 924(c) (2012) (Count 3), and was

sentenced to a total term of 180 months’ imprisonment. Rojas appeals. Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning whether Rojas’ sentence is reasonable.

Although advised of his right to file a pro se supplemental brief, Rojas has not done so.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

consideration of both the procedural and substantive reasonableness of the sentence. Id. at

51. In determining procedural reasonableness, we consider whether the district court

properly calculated the defendant’s Sentencing Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

(2012) factors, and sufficiently explained the selected sentence. Id. at 49-51. If there are

no procedural errors, then we consider the substantive reasonableness of the sentence,

evaluating “the totality of the circumstances.” Id. at 51. A sentence is presumptively

reasonable if it “is within or below a properly calculated Guidelines range,” and this

“presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d

295, 306 (4th Cir. 2014).



                                             2
       We have reviewed the record and conclude that Rojas’ sentence is procedurally

reasonable, and that Rojas fails to rebut the presumption that his sentence is substantively

reasonable. The district court properly calculated his Guidelines range and reasonably

determined that a sentence below the Guidelines range was appropriate in this case.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the criminal judgment. This

court requires that counsel inform Rojas, in writing, of the right to petition the Supreme

Court of the United States for further review. If Rojas requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Rojas. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              3